DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extracting module”, “identifying module”, and “grading module” in claim 6. Depending claims 7-10 do not add relevant structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for organizing human activity of physicians observing and interpreting CT images in assessing and grading stroke risk, wherein the physician’s grading is based on the physician’s infarct judgement. This judicial exception is not integrated into a practical application because the additional claimed elements, including extracting data, outputting data, and labeling data, are generic image processing routines that simply implement the abstract idea on a computer and fail to provide and inventive concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well understood, routine, and conventional. Note that the performing infarct judgement and grading based on the infarct judgement actions, as recited in claim 1, are abstract ideas performed by human observers (i.e. physicians). Paragraphs 1-4 of the specification of the instant application explain that these tasks are part of ASPECTS and PC-APSECTS assessments providing guidance for physicians to interpret CT brain scans and grade stroke risk. Also note that these paragraphs also refer to the scientific papers where these assessments are explained, which also clearly show that human observer judgement is required. Additionally, claim 1 recites extracting target areas from CT data and outputting the determined grading, which are routine non-inventive steps. Claim 2 recites that extracting target areas from the CT images involves determine a cooccurrence matrix label map (such as a binary label map), which is a routine image processing algorithm and is non-inventive. Claim 3 recites performing infarct judgement on each pixel, which can be performed by the human observer. Alternatively, computer pixel processing is routine and non-inventive. Claim 4 recites determining whether the infarct judgement pertains to both left and right cerebral hemispheres and correcting an infarct judgement based on this determination, which can be performed by a physician as part of the ASPECTS and PC-ASPECTS assessments. Claim 5 recites determining the actual score by subtracting weights of target areas determined as infarcted from a total score, which is a standard part of the ASPECTS and PC-ASPECTS assessments and is performed by physicians. Claims 6-10 are analogous to claims 1-5, respectively.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6, 8, 9, and 10 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7, 11, 12, and 13 of copending Application No. 17/299685 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 6 of copending Application No. 17/299685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the listed copending application claims teach all limitations of the corresponding instant application claims.
Claims 2 and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 10 of copending Application No. 17/299685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Examiner provides official notice that, pertaining to CT, a three-dimensional label matrix is simply a concatenation of 2D label matrices pertaining to each slice (tomograph) of CT image, which is inherently 3D.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8, and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su-min Jung, Taeg-keun Whangbo, "Evaluating a Deep-Learning System for Automatically Calculating the Stroke ASPECT Score", 2018 International Conference on Information and Communication Technology Convergence (ICTC), Date of Conference: 17-19 October 2018, Date Added to IEEE Xplore: 19 November 2018, (Page(s): 564-567) (Jung).

As per claim 1, Jung teaches a cranial CT-based grading method, comprising: 
extracting target areas from to-be-processed multi-frame cranial CT data, wherein the target areas refer to areas for being graded in the cranial CT data (Jung: Section II, page 564, col 2, para 4: segmentation, separating each lesion; Fig. 1: lesion segmentation, crop; Section II, page 565, col 1, para 1: locating skull in brain CT image; Section II: B: page 566, col 1, para 2: separation to separate the 10 regions from the brain CT image… seven regions from the ganglionic level and three regions from the supra ganglionic level; Fig. 6; Section II: C: page 566, col 2, para 1: segmentation, each lesion image is cropped); 
performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area (Jung: page 564, col 1, para 3: 10 ASPECTS, anatomic areas, infarct signs; Section II, page 564, col 2, para 4: judgement based on deep-learning; Fig. 1: neural network; Section II: C: page 566, col 2, para 1-2: cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; Fig. 8); and 
outputting a grading outcome based on infarct judgment outcomes regarding all target areas (Jung: Section II, page 564, col 2, para 4: ASPECT Score, summing the stroke presence of each lesion; Fig. 1: score, output score; Section II: C: page 566, col 2, para 1-2: cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; equation 1).

Claim 3 (original): The method according to claim 1, wherein the performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area specifically comprises: performing infarct judgment on each pixel point included in the target area to output an infarct judgment outcome regarding the target area (Jung: See arguments and citations offered in rejecting claim 1 above: page 564, col 1, paras 3-4: 10 ASPECTS, anatomic areas, infarct signs, ischemia; Section II, page 564, col 2, para 4: judgement based on deep-learning; Fig. 1: neural network; Section II: C: page 566, col 2, para 1-2: cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; Fig. 8).

Claim 5 (original): The method according to claim 1, wherein the outputting a grading outcome based on infarct judgment outcomes regarding all target areas specifically comprises: determining all infarcted target areas based on the infarct judgment outcomes regarding all target areas; and; subtracting, based on weights allotted to respective target areas, weights of the infarcted target areas from the total score to output a resulting value as the grading outcome (Jung: See arguments and citations offered in rejecting claim 1 above: Section II: C: page 566, col 2, para 1-2: cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; equation 1).

As per claims 6, 8, and 10 arguments made in rejecting claims 1, 3, and 5 are analogous to arguments for rejecting claims 6, 8, and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Su-min Jung, Taeg-keun Whangbo, "Evaluating a Deep-Learning System for Automatically Calculating the Stroke ASPECT Score", 2018 International Conference on Information and Communication Technology Convergence (ICTC), Date of Conference: 17-19 October 2018, Date Added to IEEE Xplore: 19 November 2018, (Page(s): 564-567) (Jung) as applied to claims 1 and 6 above, and further in view of Official Notice.

Claim 2 (original): The method according to claim 1, wherein the extracting target areas from to-be-processed multi-frame cranial CT data specifically comprises: inputting the to-be-processed cranial CT data into a model, and classifying each pixel point in the cranial CT data using digital labels to output a (Jung: See arguments and citations offered in rejecting claim 1 above: Figs. 6, 7: Section II: B: regions are labeled in segmentation in order to individually crop them and submit to individual neural network for judging. Also see Section II: C). Jung is silent regarding three-dimensional matrix. That is, the labeling in Jung is 3D in that the Ganglionic level and Supra Ganglionic level are both separate slices through the 3D CT image, but the labeling is not indicated as being in a concatenated 3D array (or label image/map). Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of a single concatenated matrix residing in a contiguous memory location, which makes access and processing most efficient. The teachings of the prior art could have been incorporated into Jung in that labels reside in a single 3D matrix.

	
As per claim 7, arguments made in rejecting claim 2 are analogous to arguments for rejecting claim 7.

Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su-min Jung, Taeg-keun Whangbo, "Evaluating a Deep-Learning System for Automatically Calculating the Stroke ASPECT Score", 2018 International Conference on Information and Communication Technology Convergence (ICTC), Date of Conference: 17-19 October 2018, Date Added to IEEE Xplore: 19 November 2018, (Page(s): 564-567) (Jung) as applied to claims 1 and 6 above, and further in view of Yao Shieh and Chien Hung Chang, "Automated ASPECTS Scoring System as a Clinical Support System for Acute Stroke Care", Proceedings of the IEEE-EMBS International Conference on Biomedical and Health Informatics (BHI 2012) Hong Kong and Shenzhen, China, 2-7 Jan 2012, pages 691-694 (Shieh).

Claim 4 (currently amended): The method according to claim 1. Jung does not teach the performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area further comprises: judging, based on the infarct judgment outcome regarding the target area, whether infarct is indicated in the target area in both left and right cerebral hemispheres; and if infarct is indicated in the target area in both left and right cerebral hemispheres, further determining which specific side is infarcted, and correcting the infarct judgment outcome regarding the target area as an updated infarct judgment outcome regarding the target area. 

Shieh teaches performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area further comprises: judging, based on the infarct judgment outcome regarding the target area, whether infarct is indicated in the target area in both left and right cerebral hemispheres; and if infarct is indicated in the target area in both left and right cerebral hemispheres, further determining which specific side is infarcted, and correcting the infarct judgment outcome regarding the target area as an updated infarct judgment outcome regarding the target area (Shieh: Introduction: page 691, col 1, para 3: hypodense, ischemic parenchyma; Introduction: page 691, col 2, para 3: detection of hypodense, ischemic parenchyma: Fig. 4: Section II: D: “the caudate head and lentiform nucleus comprising gray matter are brighter, and the internal capsule comprising white matter is less bright. Consequently, we combined left and right subcortical structures and perform 3-means clustering. Figure 4 shows the result of 3-means clustering. By comparing the number of bright pixels residing in left caudate head against that in its right counterpart, parenchymal hypoattenuation can be detected when their difference exceeds a certain threshold. The same technique can be applied to other types of ROIs”. Hypoattenuation: Describes areas on an x-ray or CT scan that show up as whiter or brighter than normal, which is indicative of hypodensity and ischemia or infarct. Thus, the bright lesion regions pairs on the left and right are determined as candidate parenchymal hypoattenuation. Determining the difference between indicates the actual parenchymal hypoattenuation.).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Shieh into Jung since Jung suggests automating ASPECTS scoring system for evaluating target region ischemia and scoring stroke risk in general and Shieh suggests the beneficial use of automating ASPECTS scoring system for evaluating target region ischemia and scoring stroke risk wherein the brightness of left and right pair lesion regions are differenced so that “parenchymal hypoattenuation can be detected” (Shieh: Section II: D) in the analogous art of automating ASPECTS scoring system for evaluating target region ischemia and scoring stroke risk. The teachings of Shieh can be incorporated into Jung in that the brightness of left and right pair lesion regions are differenced. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claim 9, arguments made in rejecting claim 4 are analogous to arguments for rejecting claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662